COURT OF APPEALS FOR THE
                                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-16-00338-CV
Style:                              Artis Charles Harrell
                                    v. Jerome Godinich, Jr.
Date motion filed:                  October 13, 2016

Type of motion:                     Motion for an Order for the District Clerk to Provide a Complete Copy of the Certified
                                    Clerk’s Record on Appeal to the Appellant without Charge
Party filing motion:                Appellant
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                                  Current Due date:
         Date Requested:

Ordered that motion is:

                   Granted
                     If document is to be filed, document due:
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
          Denied
          Dismissed (moot)
                    Other: _____________________________________
          On October 11, 2016, the Court granted appellant’s previously filed motion requesting that the district court clerk
          provide him a copy of the clerk’s record. Appellant has received a copy of the clerk’s record filed in this appeal.
          Accordingly, appellant’s motion, filed on October 13, 2016, is dismissed as moot.




Judge's signature:       /s/ Terry Jennings
                         

Panel consists of        ____________________________________________


Date: November 8, 2016



November 7, 2008 Revision